DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 07/14/2022.
Applicant’s amendments filed 07/14/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 7, and 20; cancelation of claim 6; and the addition of new claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Salcedo (2013/0328103).
With respect to Claim 1, Salcedo discloses an electrostatic discharge (ESD) protection device (Salcedo, Fig. 4, ¶0002, ¶0008, ¶0025, ¶0029-¶0059) comprising:
       a substrate (e.g., 402) (Salcedo, Fig. 4, ¶0044) comprising a first substrate layer (e.g., an epitaxial layer 408 including HVNW 412c/412b and HVPW 410b/410v) (Salcedo, Fig. 4, ¶0044) and a second substrate layer (e.g., an epitaxial layer including SHNW 416c/416b/416a and SHPW 414c/414b) over the first substrate layer, wherein each substrate layer comprises a first border region (e.g., HV NW/PW 412c/410c/412b/410b and SH NW/PW 414c/416b/414b/416a/414a, on the right side of the device 400) (Salcedo, Fig. 4, ¶0044), a second border region (e.g., HV NW/PW 412c/410c/412b/410b and SH NW/PW 414c/416b/414b/416a/414a, on the left side of the device 400) and a middle region (e.g., 408 and SHNW 416c including P+ region 421) extending continuously and laterally from the first border region to the second border region; and
       a first bridged region (424e, on the right side of the device 400) (Salcedo, Fig. 4, ¶0044) and a second bridged region (424e, on the left side of the device 400), wherein each bridged region (424e) is continuous and arranged within the middle region (e.g., SHNW 416c) and a respective border region (e.g., SHPW 414c) of the second substrate layer;
       wherein the middle region (e.g., SHNW 416c) (Salcedo, Fig. 4, ¶0044) of the second substrate layer is laterally narrower than the middle region (e.g., 408) of the first substrate layer;
       wherein each border region (e.g., SH NW/PW 414c/416b/414b/416a/414a) (Salcedo, Fig. 4, ¶0044) of the second substrate layer is arranged over and partially overlapping the middle region (408) of the first substrate layer and arranged over and overlapping a respective border region (HV NW/PW 412c/410c/412b/410b) of the first substrate layer; and
      wherein the first and second border regions (e.g., HV NW 412c//412b and SH NW 416b/416a) (Salcedo, Fig. 4, ¶0044) of the first and second substrate layers and the first and second bridged regions (424e) have a first conductivity type (e.g., N-type), and wherein the middle regions (e.g., 408 and 416c including P+ region 421) of the first and second substrate layers have a second conductivity type (e.g., P-type) (Salcedo, Fig. 4, ¶0044) different from the first conductivity type.
Further, Salcedo does not specifically disclose that a width of the middle region of the second substrate layer ranges from about 30% to about 70% of a width of the middle region of the first substrate layer. However, Salcedo teaches that the protection device includes a NPNP thyristor (Salcedo, Fig. 8, ¶0050) formed by PNP transistor (804) and NPN transit (806) and integrated resistor (808). Increasing spacing (Salcedo, Fig. 8, ¶0051) between regions of the thyristor provides higher resistance and a lower breakdown of the NPN transistor (806), while decreasing the resistance provides a higher trigger voltage. The width of the middle region (408) of the first substrate layer controls the resistance of the resistor (808) that allows to achieve a desired stability during operation and desired turn-on speed for a particular application (Salcedo, Fig. 8, ¶0052).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the ESD protection device of Salcedo by adjusting the width of the middle region of the first substrate layer as taught by Salsedo to have the ESD protection device, wherein a width of the middle region of the second substrate layer ranges from about 30% to about 70% of a width of the middle region of the first substrate layer in order to achieve a desired stability during operation and desired turn-on speed for a protection device (Salcedo, ¶0002, ¶0025, ¶0052).
Regarding Claim 2, Salcedo discloses the ESD protection device of claim 1. Further, Salcedo discloses the ESD protection device, wherein a doping concentration of the first border region (HV NW/PW 412c/410c/412b/410b, on the right side) (Salcedo, Fig. 4, ¶0032-¶0033, ¶0044) of the first substrate layer is less than a doping concentration of the first border region (SH NW/PW 414c/416b/414b/416a/414a, on the right side) of the second substrate layer; wherein a doping concentration of the second border region (HV NW/PW 412c/410c/412b/410b, on the left side) of the first substrate layer is less than a doping concentration of the second border region (SH NW/PW 414c/416b/414b/416a/414a, on the left side) of the second substrate layer; and wherein a doping concentration of the middle region (408) (Salcedo, Fig. 4, ¶0031-¶0033, ¶0044) of the first substrate layer is less than a doping concentration of the middle region (416c) of the second substrate layer.
Regarding Claim 3, Salcedo discloses the ESD protection device of claim 1. Further, Salcedo discloses the ESD protection device, wherein a doping concentration of the first bridged region (424e) (Salcedo, Fig. 4, ¶0044) is greater than a doping concentration of the first border region (SH NW/PW 414c/416b/414b/416a/414a, on the right side) of the second substrate layer; and wherein a doping concentration of the second bridged region (424e) is greater than a doping concentration of the second border region (SH NW/PW 414c/416b/414b/416a/414a, on the left side) of the second substrate layer.
Regarding Claim 4, Salcedo discloses the ESD protection device of claim 1. Further, Salcedo discloses the ESD protection device, wherein the first border region of the second substrate layer further comprises a first terminal region (424b, on the right side) (Salcedo, Fig. 4, ¶0044) and a second terminal region (420c, on the right side), wherein the first terminal region (424b) has the first conductivity type (e.g., N-type); wherein the second terminal region (420c) has the second conductivity type (e.g., P-type); and wherein the second terminal region (420c) is arranged laterally between the first terminal region (424b) and the first bridged region (424e).
Regarding Claim 5, Salcedo discloses the ESD protection device of claim 4. Further, Salcedo discloses the ESD protection device, wherein a doping concentration of each of the first terminal region (424b) (Salcedo, Fig. 4, ¶0044) and the second terminal region (420c) is greater than a doping concentration of the first border region (SH NW/PW 414c/416b/414b/416a/414a, on the right side) of the second substrate layer.
Regarding Claim 7, Salcedo discloses the ESD protection device of claim 4. Further, Salcedo discloses that the second terminal region (420c, on the right side) (Salcedo, Fig. 4, ¶0044) is arranged over a side surface (e.g., a side surface of the HVPW 410C connected to the DPW 406, on the right side) of the first border region of the first substrate layer.
Regarding Claim 8, Salcedo discloses the ESD protection device of claim 4. Further, Salcedo discloses the ESD protection device, wherein the second border region of the second substrate layer further comprises a third terminal region (420c, on the left side) (Salcedo, Fig. 4, ¶0044) and a fourth terminal region (424b, on the left side), wherein the third terminal region (424c) has the second conductivity type (e.g., P-type); wherein the fourth terminal region (424b) has the first conductivity type (e.g., N-type); and wherein the third terminal region (420c, on the left side) is arranged laterally between the fourth terminal region (424b, on the left side) and the second bridged region (424e, on the left side).
Regarding Claim 9, Salcedo discloses the ESD protection device of claim 8. Further, Salcedo discloses the ESD protection device, wherein a doping concentration of each of the third terminal region (420c) (Salcedo, Fig. 4, ¶0044) and the fourth terminal region (424b) is greater than a doping concentration of the second border region (SH NW/PW 414c/416b/414b/416a/414a, on the left side) of the second substrate layer.
Regarding Claim 10, Salcedo discloses the ESD protection device of claim 9. Further, Salcedo discloses that the second border region (SH NW/PW 414c/416b/414b/416a/414a, on the left side) (Salcedo, Fig. 4, ¶0044) of the second substrate layer extends laterally beyond a side surface (e.g., a side connected to the middle region 408 and a side connected to the DPW 406) of the second border region (HV NW/PW 412c/410c/412b/410b, on the left side) of the first substrate layer.
Regarding Claim 11, Salcedo discloses the ESD protection device of claim 10. Further, Salcedo discloses that the third terminal region (420c, on the left side) (Salcedo, Fig. 4, ¶0044) is arranged over the side surface (e.g., the side surface of the HVPW 410C connected to the DPW 406, on the left side) of the second border region of the first substrate layer.
Regarding Claim 12, Salcedo discloses the ESD protection device of claim 1. Further, Salcedo discloses the ESD protection device, wherein a portion (e.g., a portion of 416C including P+ type region 421) (Salcedo, Fig. 4, ¶0044) of the middle region of the second substrate layer is arranged laterally between the first bridged region (424e, on the right side) and the second bridged region (424e, on the left side).
Regarding Claim 14, Salcedo discloses the ESD protection device of claim 1. Further, Salcedo discloses the ESD protection device, wherein the substrate further comprises a third substrate layer (portion of the p-type substrate layer 402) (Salcedo, Fig. 4, ¶0044, ¶0029) arranged under the first substrate layer (e.g., an epitaxial layer 408 including HVNW 412c/412b and HVPW 410b/410v) (Salcedo, Fig. 4, ¶0044), wherein the entire third substrate layer (402) has the second conductivity type (e.g. P-type) and is laterally wider than the middle region (408) of the first substrate layer.
Regarding Claim 15, Salcedo discloses the ESD protection device of claim 14. Further, Salcedo discloses the ESD protection device, wherein each of the border regions (e.g., HV NW/PW 412c/410c/412b/410) (Salcedo, Fig. 4, ¶0044) of the first substrate layer is arranged entirely over the third substrate layer (402).
Regarding Claim 19, Salcedo discloses the ESD protection device of claim 1. Further, Salcedo discloses the ESD protection device, wherein each border region (e.g., SH NW/PW 414c/416b/414b/416a/414a) (Salcedo, Fig. 4, ¶0044) and the middle region (e.g., SHNW 416c) of the second substrate layer comprises a well.
With respect to Claim 20, Salcedo discloses a method for fabricating an electrostatic discharge (ESD) protection device (Salcedo, Fig. 4, ¶0002, ¶0008, ¶0025, ¶0029-¶0059) comprising:
       providing a substrate (e.g., 402) (Salcedo, Fig. 4, ¶0044);
       forming a first substrate layer (e.g., an epitaxial layer 408 including HVNW 412c/412b and HVPW 410b/410v) (Salcedo, Fig. 4, ¶0044) and a second substrate layer (e.g., an epitaxial layer including SHNW 416c/416b/416a and SHPW 414c/414b) over the first substrate layer, wherein each substrate layer comprises a first border region (e.g., HV NW/PW 412c/410c/412b/410b and SH NW/PW 414c/416b/414b/416a/414a, on the right side of the device 400) (Salcedo, Fig. 4, ¶0044), a second border region (e.g., HV NW/PW 412c/410c/412b/410b and SH NW/PW 414c/416b/414b/416a/414a, on the left side of the device 400) and a middle region (e.g., 408 and SHNW 416c including P+ region 421) extending continuously and laterally from the first border region to the second border region; and
       forming a first bridged region (424e, on the right side of the device 400) (Salcedo, Fig. 4, ¶0044) and a second bridged region (424e, on the left side of the device 400), wherein each bridged region (424e) is continuous and arranged within the middle region (e.g., SHNW 416c) and a respective border region (e.g., SHPW 414c) of the second substrate layer;
       wherein the middle region (e.g., SHNW 416c) (Salcedo, Fig. 4, ¶0044) of the second substrate layer is laterally narrower than the middle region (e.g., 408) of the first substrate layer;
       wherein each border region (e.g., SH NW/PW 414c/416b/414b/416a/414a) (Salcedo, Fig. 4, ¶0044) of the second substrate layer is arranged over and partially overlapping the middle region (408) of the first substrate layer and arranged over and overlapping a respective border region (HV NW/PW 412c/410c/412b/410b) of the first substrate layer; and
      wherein the first and second border regions (e.g., HV NW 412c//412b and SH NW 416b/416a) (Salcedo, Fig. 4, ¶0044) of the first and second substrate layers and the first and second bridged regions (424e) have a first conductivity type (e.g., N-type), and wherein the middle regions (e.g., 408 and 416c including P+ region 421) of the first and second substrate layers have a second conductivity type (e.g., P-type) (Salcedo, Fig. 4, ¶0044) different from the first conductivity type.
Further, Salcedo does not specifically disclose that a width of the middle region of the second substrate layer ranges from about 30% to about 70% of a width of the middle region of the first substrate layer. However, Salcedo teaches that the protection device includes a NPNP thyristor (Salcedo, Fig. 8, ¶0050) formed by PNP transistor (804) and NPN transit (806) and integrated resistor (808). Increasing spacing (Salcedo, Fig. 8, ¶0051) between regions of the thyristor provides higher resistance and a lower breakdown of the NPN transistor (806), while decreasing the resistance provides a higher trigger voltage. The width of the middle region (408) of the first substrate layer controls the resistance of the resistor (808) that allows to achieve a desired stability during operation and desired turn-on speed for a particular application (Salcedo, Fig. 8, ¶0052).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for fabricating the ESD protection device of Salcedo by adjusting the width of the middle region of the first substrate layer as taught by Salsedo to have the method, wherein a width of the middle region of the second substrate layer ranges from about 30% to about 70% of a width of the middle region of the first substrate layer in order to achieve a desired stability during operation and desired turn-on speed for a protection device (Salcedo, ¶0002, ¶0025, ¶0052).
Regarding Claim 21, Salcedo discloses the ESD protection device of claim 4. Further, Salcedo discloses the ESD protection device, wherein the first terminal region (424b, on the right side) (Salcedo, Fig. 4, ¶0044) and the second terminal region (420c, on the right side) are electrically connected to a conductive line (e.g., a conductive line coupled to the terminal 104 and 110, respectively) (Salcedo, Fig. 4, ¶0037).
Claims 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Salcedo (2013/0328103) in view of Salcedo et al. (US 2014/0225228, hereinafter Salcedo (‘228)).
Regarding Claim 13, Salcedo discloses the ESD protection device of claim 1. Further, Salcedo does not specifically disclose an isolation element arranged laterally between the first bridged region and the second bridged region. However, Salcedo teaches a protection device comprising an isolation region (726) (Salcedo, Fig. 7, ¶0047) in the middle region (716c) of the second substrate layer. Further, Salcedo (‘228) teaches the ESD protection device, further comprising an isolation element (e.g., 88) (Salcedo (‘228), Fig. 5B, ¶0071, ¶0074-¶0075, ¶0083) having a specific depth and arranged laterally between the first bridged region (85d) and the second bridged region (85c) to provide better isolation between regions to prevent formation of parasitic bipolar structures.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the ESD protection device of Salcedo by forming isolation region as taught by Salsedo (‘228) to have the ESD protection device, further comprising an isolation element arranged laterally between the first bridged region and the second bridged region in order to provide better isolation between regions to prevent formation of parasitic bipolar structures (Salcedo (‘228), ¶0002, ¶0035-¶0036, ¶0075, ¶0083).
Regarding Claim 16, Salcedo discloses the ESD protection device of claim 1. Further, Salcedo discloses a first high voltage well (e.g., 410A) (Salcedo, Fig. 4, ¶0071), but does not specifically disclose that the middle region of the first substrate layer comprises a part of a first high voltage well. However, Salcedo (‘228) teaches the ESD protection device, wherein the middle region (e.g., high voltage p-well HVPW 82b) (Salcedo (‘228), Fig. 5B, ¶0071) of the first substrate layer comprises a part of a first high voltage well (e.g., HVPW 82a/82b/82c) to provide a protection device to discharge high voltage overstresses during powered stress conditions (Salcedo (‘228), Fig. 5B, ¶0071).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the ESD protection device of Salcedo by forming the first substrate layer as taught by Salsedo (‘228) to have the ESD protection device, wherein the middle region of the first substrate layer comprises a part of a first high voltage well in order to provide a protection device to discharge high voltage overstresses during powered stress conditions (Salcedo (‘228), ¶0002, ¶0035-¶0036, ¶0083).
Regarding Claim 17, Salcedo in view of Salcedo (‘228) discloses the ESD protection device of claim 16. Further, Salcedo discloses the ESD protection device, wherein the first border region (e.g., HV NW/PW 412c/410c/412b/410b, on the right side) (Salcedo, Fig. 4, ¶0044) of the first substrate layer comprises a part of a second high voltage well (e.g., HVNW) and the second border region (e.g., HV NW/PW 412c/410c/412b/410b, on the left side) of the first substrate layer comprises a part of a third high voltage well (e.g., HVNW).
Regarding Claim 18, Salcedo in view of Salcedo (‘228) discloses the ESD protection device of claim 17. Further, Salcedo discloses the ESD protection device, wherein the first high voltage well (410A) extends laterally beyond the second high voltage well (e.g., HV NW/PW 412c/410c/412b/410b, on the right side) and the third high voltage well (e.g., HV NW/PW 412c/410c/412b/410b, on the left side).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891